Citation Nr: 0609894	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for tension headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic obstructive pulmonary disease (COPD), 
prior to May 13, 2004.

3.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease (COPD), 
from May 13, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and mother


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to June 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
tension headaches and assigned a 30 percent evaluation, 
effective November 26, 2001, the date the RO received his 
claim, and a 10 percent evaluation, effective from March 10, 
2003, the date of his VA examination.  The RO, in a 
subsequent June 2005 decision, increased the veteran's 
evaluation from 10 percent to 30 percent disabling, effective 
November 26, 2001.

The RO, in its December 2003 rating decision, also granted 
service connection for COPD and assigned a 10 percent 
evaluation, effective November 26, 2001.  In a subsequent 
September 2004 decision, the RO increased the veteran's 
evaluation for COPD to 30 percent disabling, effective May 
13, 2004.


FINDINGS OF FACT

1.  The competent evidence of record establishes that the 
veteran's tension headaches are manifested by very frequent, 
prolonged, prostrating attacks which are not well controlled 
by medication.

2.  Prior to May 13, 2004, the competent evidence of record 
includes pulmonary function test findings taken post-
bronchodilator showing FEV-1 of 67 percent predicted.

3.  From May 13, 2004, the competent evidence does not 
include pulmonary function test findings taken post-
bronchodilator showing FEV-1 of 40- to 55-percent predicted, 
FEV- 1/FVC of 40 to 55 percent, DLCO (SB) of 40- to 55-
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min, with cardiorespiratory limit.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an initial evaluation of 50 
percent for tension headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.7, 4.12a, 
Diagnostic Code 8100 (2005).

2.  Prior to May 13, 2004, the criteria for entitlement to an 
evaluation of 30 percent for COPD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6604 (2005).

3.  From May 13, 2004, the criteria for entitlement to an 
evaluation in excess of 30 percent for COPD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6602, 6604 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In this case, the issues of entitlement to increased 
evaluations for service-connected tension headaches and COPD 
stem and from a notice of disagreement following notice of 
the December 2003 rating decision as to the service 
connection claims for which VCAA notice had been issued in 
July 2002.  The veteran's claims for service connection for 
the disabilities at issue were substantiated in the December 
2003 rating decision, and VA no longer had any further duty 
to notify the veteran how to substantiate these claims.  
Moreover, his filing a notice of disagreement as to the 
initial disability ratings assigned did not trigger 
additional section 5103(a) notice.  Rather, VA was then 
required to fulfill its statutory duties under 38 U.S.C. §§ 
5104 and 7105 and regulatory duties under 38 C.F.R. § 3.103, 
as noted above.  

The Board observes that April 2004 and September 2004 VA 
letters, and a statement of the case and supplemental 
statement of the case which provided the Diagnostic Code 
criteria necessary for higher initial ratings for the 
disabilities at issue, informed the appellant of what 
evidence was required to substantiate the claims, and his and 
VA's respective responsibilities in obtaining such evidence.  

It is unclear from the record whether, in the April and 
September 2004 letters, the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reason.  
The statement of the case, and the AOJ's September 2004 
letter informed him that additional information or evidence 
could be submitted to support his claims, and asked him to 
send the information or evidence to the AOJ.  Moreover, in 
the April 2004 letter, the RO specifically requested that the 
veteran submit any evidence in his possession that pertained 
to his claims.  In addition, the September 2004 Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
and outpatient treatment records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal, 
which was held in September 2005.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified any further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims. 

Legal Criteria- Generally

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

A.  Tension Headaches

The veteran's tension headaches disability is rated by 
analogy to migraines and is currently evaluated at 30 percent 
under Diagnostic Code 8100.  That Code section provides for a 
30 percent evaluation where the evidence demonstrates 
characteristic prostrating attacks occurring on an average of 
once per month over the last several months.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2005). 

The Board has reviewed the evidence of record and, for the 
reasons discussed below, finds support for the next-higher 50 
percent evaluation under Diagnostic Code 8100.

Again, to be entitled to the next-higher 50 percent 
evaluation under Diagnostic Code 8100, the evidence must 
demonstrate frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Here, 
the veteran's attacks have been shown to be severe in 
intensity and extensive in duration.  In this regard, the 
record reflects that on examination in October 2001, the 
veteran reported that he experienced headaches four days a 
week, he was unable to work two days a week due to those 
headaches, and that medication such as Motrin, Midrin, and 
Naprosyn did not provide relief.  He also indicated that the 
headaches were accompanied by phonophobia and photophobia and 
that he would isolate himself in a dark room.

Similarly, on examination in March 2003, the veteran reported 
that his headaches, which were associated with visual blue 
spots, occurred one to two times a week and usually had a 
duration of between four hours to one day.  He also indicated 
that the headaches were mostly related to his pyschiatric 
problems, anxiety, and tension and that Tylenol and Motrin 
did not provide much relief.  Additionally in January 2004, 
the veteran reported that his headaches rated a 10/10 or 
occasionally a 5 or greater on a pain scale.  He also 
indicated that he had experienced 15 headaches in each of the 
months in January to June, 25 headaches in the month of June 
(when the veteran's physician temporarily took him off of 
atenolol, his migraine medication), and only one, very severe 
headache that lasted three days in July.  The veteran further 
noted that his pain worsened with light and sound and was 
somewhat alleviated with a heating pad or sleeping.  The 
examiner's assessment was that the veteran had chronic 
migraine headaches that had increased in frequency and 
intensity.

Significantly, in a VA neurology progress note, dated in 
December 2004, it was indicated the veteran reported that he 
had a 15 year history of milder migraine headaches, but that 
during the past year and a half, the headaches, which 
occurred 25 out of 30 days in a month, had no known trigger 
and had become incapacitating and were relieved only by time.  
He also indicated that he had been unable to work due to 
mental problems for the past year and a half.  The examiner's 
assessment of the veteran's condition was that he had a 
history of chronic migraine headaches that were recalcitrant 
to medical management and that his current prophylactic 
regimen of atenolol and low dose Neurontin was not preventing 
headaches and the abortive regimen of Fioricet, Rizatriptan, 
Motrin and Vicodin, provided only minimal relief.

Moreover, on examination in January 2005 and April 2005, the 
veteran complained of experiencing approximately 20 headaches 
per month, which occurred five out of seven days and three 
out four weeks and were associated with blurred vision, 
photophobia, and occasional nausea and vomiting.  The 
examiner's assessment in April 2005 was that the veteran had 
chronic migraines that were poorly controlled despite 
multiple medications.  He also noted that the veteran's 
management and medication selection were complicated by a 
concurrent pyschiatric disorder.

Additionally, the veteran's wife, in letters dated in 
September 2002, September 2004, and September 2005 has 
attested to the frequency and intensity of the veteran's 
headaches.  Specifically, in September 2004, she indicated 
that his headaches were completely debilitating and were so 
severe that it limited their ability to have a normal 
everyday life.  She also submitted a chart that she had 
created that monitored the number of days per month between 
December 2003 and September 2004 the veteran had experienced 
pain due to his migraines.  According to the wife's chart, 
the veteran experienced anywhere from four days of pain a 
month to 24 days of pain a month.  Additionally, in September 
2005, his wife indicated that the veteran spent 90 percent of 
the month in bed because of his migraines.

Thus, based on the above referenced medical findings, the 
Board finds that the competent clinical evidence of record 
reflects that the veteran experiences headaches of the 
frequency and severity contemplated in the 50 percent 
evaluation.
The Board observes that there is no opinion regarding the 
effect of the veteran's migraines on his employability, as 
the record reflects that the veteran is in receipt of Social 
Security benefits due to a psychiatric disability.  However, 
it is clear from the medical evidence that the prostrating 
attacks occur on average more than once a month.  Although 
they have varied in their frequency and duration, it is 
reasonable to conclude that the headaches are generally 
occurring at least 15 to 20 times a month, are prolonged in 
nature and incapacitating, and are not well controlled by his 
prescribed medication.  Therefore, resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
veteran's disability picture more nearly approximates the 
criteria for a 50 percent evaluation than those for a 30 
percent evaluation.  Accordingly, the Board concludes that a 
50 percent evaluation is warranted for the veteran's service-
connected tension headaches.

While a 50 percent evaluation is warranted under Diagnostic 
Code 8100, there is no basis for a rating in excess of that 
amount.  Indeed, 50 percent represents the maximum available 
benefit under that Code section.  The Board finds no other 
relevant code sections under which to evaluate the veteran's 
tension headaches.  For example, there is no evidence of 
convulsions as would warrant a 60 percent rating under 
Diagnostic Code 8104.

B.  COPD

1.  Prior to May 13, 2004

For this period, the veteran's COPD is assigned a 10 percent 
evaluation under Diagnostic Code 6604, which provides a 10 
percent evaluation where pulmonary function tests (PFTs) show 
FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC of 71 to 
80 percent; or, DLCO (SB) 66 to 80 percent predicted.  In 
order to achieve the next highest, 30 percent evaluation, 
pulmonary function tests must show FEV-1 of 56 to 70 percent 
predicted; or, FEV-1/FVC of 56 to 70 percent; or, DLCO(SB) 56 
to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 
6604 (2005).

The Board has reviewed the evidence of record and, for the 
reasons discussed below, finds support for the next-higher 30 
percent evaluation under Diagnostic Code 6604.  In this 
regard, in March 2003, the veteran had the following PFT 
results:  FEV-1 of 67 percent, FEV-1/FVC of 89 percent, and 
DLCO of 102 percent.  The record indicates that the FEV-1 and 
FEV-1/FVC findings were the post-drug predicted values, 
whereas, the DLCO finding was the pre-drug predicted finding.  
The examiner reported that the veteran had mild obstructive 
impairment with no significant response to the 
bronchodilator.

On PFT in June 2003, the veteran had the following pre-
bronchodilator results:  FEV-1 of 69 percent, FEV-1/FVC of 61 
percent, and DLCO of 91 percent.  On PFT in March 2004, the 
veteran had the following results:  FEV-1 of 35 percent and 
of FEV-1/ FVC of 51 percent.  NO DLCO results were reported.

The Board observes that March 2003 FEV-1 and FEV1/ FVC 
pulmonary function test findings were post- bronchodilator, 
whereas the March 2003 DLCO finding as well as the June 2003 
and March 2004 FEV-1, FEV-1/ FVC, and DLCO findings were pre-
bronchodilator.  It is important to note that there are 
guidelines indicating that only the post- bronchodilatation 
results are to be considered for VA purposes.  The 
explanatory comments in the Federal Register make clear, 
post-bronchodilation pulmonary function test results are to 
be used in evaluating the severity of the lung disease under 
the Schedule. 61 Fed. Reg. 46,720, 46, 723 (Sept. 5, 1996), 
effective October 7, 1996 (in response to a comment 
recommending that VA specify that pulmonary function be 
tested before bronchodilatation in order to reflect ordinary 
conditions of life, VA disagreed, finding "The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy.  The results of such tests reflect the 
best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assures 
consistent evaluations.").  Thus, as only the March 2003 FEV-
1 and FEV-1/FVC results are clearly indicated as post-
bronchodilator, the Board finds that only those findings are 
probative and will be used.

Accordingly, in applying the above referenced criteria to the 
veteran's March 2003 post- bronchodilator PFT results, the 
reported FEV-1/ FVC finding of 89 percent, reflects a 
percentage that is greater than the 71 to 80 percent that is 
necessary for even a 10 percent evaluation under DC 6604.  
However, the Board observes that the reported FEV-1 finding 
of 67 percent predicted corresponds to the 56 to 70 percent 
necessary for a 30 percent evaluation.  Therefore, the Board 
concludes that the March 2003 post-bronchodilator findings 
correspond to a higher, 30 percent evaluation for the period 
prior to May 13, 2004.

2.  From May 13, 2004
For this period, the veteran is assigned a 30 percent 
evaluation.  In order to achieve the next-higher 60 percent 
evaluation under Diagnostic Code 6604, the evidence must 
contain pulmonary function tests (PFTs) showing any of the 
following:  
FEV-1 of 40- to 55-percent predicted, FEV- 1/FVC of 40 to 55 
percent, DLCO (SB) of 40- to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min, with 
cardiorespiratory limit. 

The Board has reviewed the evidence of record and, for the 
reasons discussed below, does not find support for the next-
higher 60 percent evaluation under Diagnostic Code 6604.  In 
this regard, the record reflects that between May 2004 and 
May 2005, the veteran underwent PFT testing on numerous 
occasions.  However, the Board observes that for many of the 
examinations, only pre-bronchodilator results were reported.  
Such results included FEV-1 findings that ranged from 43 
percent predicted to 60 percent predicted, FEV-1/FVC findings 
that ranged from 51 percent predicted to 69 percent 
predicted, and DLCO percentages of 75 and 76 percent 
predicted.  Again, as noted above, the results of pulmonary 
function testing after optimum therapy reflect the best 
possible functioning of an individual, and are the figures 
used as the standard basis of comparison of pulmonary 
function. 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996). 

On VA examination in May 2004, the examiner diagnosed the 
veteran with chronic COPD that had worsened since his last 
rating and reported the following post-bronchodilator PFT 
findings: FEV-1 of 69 percent predicted and FEV-1/FVC of 73 
percent predicted.  No DLCO findings were reported.  
Similarly, on VA examination in July 2004, the veteran had 
the following post-bronchodilator findings:  FEV-1 of 64 
percent predicted and FEV-1/ FVC of 71 percent predicted.  No 
DLCO findings were reported.

The Board, in applying the above criteria under DC 6604, 
finds that the May 2004 and July 2004 PFT findings are not 
consistent with a higher rating.  Moreover, no other 
competent evidence reveals post-bronchodilator findings 
commensurate with an increased evaluation.  For these 
reasons, the veteran's disability picture is found to be 
appropriately reflected by the 30 percent evaluation 
presently in effect for the period in question.  

The Board has considered whether any alternate Code sections 
may serve as a basis for a rating in excess of 30 percent.  
In this regard, it is noted that Diagnostic Code 6600 
(chronic bronchitis) and Diagnostic Code 6603 (pulmonary 
emphysema) involve the exact same rating criteria as 
Diagnostic Code 6600.  As it has been demonstrated that an 
increase is not possible under Diagnostic code 6604, it 
logically follows that an increased rating is not possible 
under those other sections.  Moreover, Diagnostic Code 6601 
(bronchiectasis) requires a showing of incapacitating 
episodes of 4 to 6 weeks total duration per year, or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss and frank hemoptysis and requiring 
antibiotic usage almost continuously.  A note to that Code 
section defines "incapacitating episodes" as requiring 
bedrest and treatment by a physician.  However, the evidence 
of record does not reveal incapacitating episodes as defined 
by Diagnostic Code 6601.

The record reflects that the veteran has also been diagnosed 
with asthma since 2004.  Therefore, Diagnostic Code 6602 
(bronchial asthma) is available for application.  Under this 
Code, a 30 percent disability evaluation is warranted for 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent; or, daily inhalational or oral bronchodilator 
therapy; or, inhalational anti-inflammatory medication.  A 60 
percent disability evaluation is warranted for FEV-1 of 40- 
to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent; 
or, at least monthly visits to a physician for required care 
of exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

As stated above, the veteran had post-bronchodilator results 
of FEV-1 of 64 and 69 percent predicted and FEV-1/FVC results 
of 71 percent predicted.  Such findings do not correspond to 
a higher 60 percent evaluation.  Moreover, the evidence of 
record does not demonstrate that the veteran requires monthly 
visits to a physician for required care of exacerbations.  
The record does reflect that in addition to Singular and 
Albuterol, the veteran has also been prescribed Advair and 
prednisone to treat his asthma.  The Board observes that 
Advair and prednisone are steroids.  However, Advair is not a 
systemic (oral or parenteral) steroid.  Additionally, 
although the veteran's prednisone treatment is considered 
systemic, the record does not demonstrate that he has 
required at least three courses per year.  In fact, the 
record only reflects that he had one, two week course of 
prednisone in May 2005. Therefore, based on the above 
findings, the Board concludes that the veteran is not 
entitled to a higher evaluation under Diagnostic Code 6602.

For all of the foregoing reasons, the 30 percent evaluation 
in effect for the veteran's COPD since May 13, 2004 is 
appropriate and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an initial evaluation of 50 percent for 
tension headaches, is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to an initial evaluation of 30 percent for COPD 
prior to May 13, 2004, is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent 
for COPD since May 13, 2004, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


